Exhibit 10.3


RETENTION BONUS and RESTRICTED STOCK UNIT AGREEMENT
via
2011 EQUITY AND CASH INCENTIVE PLAN




This Agreement is made as of September 6, 2017 by and between Liberty Tax, Inc.,
a Delaware corporation ("Company"), and Richard Artese ("Employee").


Whereas, as of September 6, 2017 ("Date of Grant"), pursuant to the terms and
conditions of the JTH Holding, Inc. 2011 Equity and Cash Incentive Plan
("Plan"), the Board of Directors of the Company authorized the grant of a
Retention Bonus and Restricted Stock Units ("RSUs") to the Employee upon the
terms and conditions set forth in this Agreement and subject to the terms of the
Plan; and


Whereas, the Employee desires to acquire and accept the Retention Bonus and RSUs
on the terms and conditions set forth in this Agreement.


IT IS AGREED



1.
Except as otherwise provided in the Employee's employment agreement with the
Company ("Employment Agreement") the terms below shall govern.




2.
Retention Bonus. Company hereby agrees to pay Employee $67,980.00, payable in
two installments with one half to be paid on March 1, 2018 and the remaining one
half to be paid on September 1, 2018 ("Retention Bonus").




3.
Grant of RSUs.  The Company hereby grants the Employee with 4,874 RSUs, each RSU
corresponding to one share of the Class A Common Stock of the Company, par value
of $0.01 per share (the "Award").  Subject to the terms and conditions of the
Plan and this Agreement, each RSU represents an unsecured promise of the Company
to deliver, and the right of the Employee to receive, one share of the Common
Stock of the Company, par value of $0.01 per share, at the time and on the terms
and conditions set forth herein.  As a holder of RSUs, the Employee has only the
rights of a general unsecured creditor of the Company.




4.
Vesting.  These RSUs are subject to vesting, with 2,437 RSUs vesting on March 1,
2018, and 2,437 RSUs vesting on September 1, 2018, provided the Employee is in
the employ of the Company at the time of each such vesting.



If employment is terminated by the Employee for "Good Reason", by the Company
without "Cause" or as a result of the Employee's Employment Related Death or
Disability, as defined in the Employee's Employment Agreement, the RSUs shall
immediately become fully (100%) vested and exercisable and shall be paid and the
full Retention Bonus shall immediately become due and payable upon termination
of employment.



5.
Settlement of Award.  Subject to the terms of this Section 5 and 6 below, the
Company shall issue to the Employee one share of Class A Common Stock for each
RSU that has become vested and deliverable under Section 4 above and shall
deliver to the Employee such shares as soon as practicable (and within thirty
(30) days) after the vesting date.  The RSUs shall be forfeited if they are not
vested and deliverable prior to the termination of the Employee's employment
with the Company.




6.
Shareholder Rights.  The Employee shall not have any rights as a shareholder
with respect to shares of Common Stock subject to any RSUs until issuance of the
shares of Common Stock.  The Company may include on any certificates or
notations representing shares of Common Stock issued pursuant to this Agreement
such legends referring to any representations, restrictions or any other
applicable statements as the Company, in its discretion, shall deem appropriate.




7.
Effect of Termination of Service for Cause or Certain Post-Termination
Actions. Except as otherwise provided herein or in the Employee's Employment
Agreement with the Company, the terms in this Section 7 shall govern.



(a)    Termination for Cause.


(i)     If the Employee's employment with the Company is terminated for Cause
(as defined in section 7(a)(ii) of this Agreement), the RSUs shall terminate and
be forfeited effective as of the effective date of the Employee's termination of
employment for Cause.


(ii)    "Cause" for the purposes of this Agreement shall mean a commission by
the Employee of a felony or other criminal conduct injurious to the Company or
any Affiliate, gross negligence, fraud or intentional misconduct or breach of
any fiduciary duty to the Company.


(iii)  If the Employee's employment with the Company is terminated for Cause,
the Employee will not be entitled to receive and will forfeit any shares of
Common Stock that have not been delivered previously to the Employee (even if
the RSUs

--------------------------------------------------------------------------------

previously become deliverable), and the Employee shall return to the Company the
Economic Value (as later defined herein) of any Common Stock acquired via RSUs
awarded hereunder to the Employee within the six-month period prior to the date
of termination of employment with the Company.  In that event, the Employee
hereby agrees to remit the Economic Value to the Company in cash within 30 days
of the Company's demand therefore. "Economic Value" for the purposes of this
Agreement shall mean an amount equal to the then fair market value of the Common
Stock.  The Company, in its discretion, may require the Employee to return to
the Company the Economic Value in the form of any Common Stock that the Employee
still holds and that was acquired under the RSUs.


(b) Competing With the Company, Breach of Confidentiality.  If the Employee's
employment with the Company terminates for any reason, the Board of Directors,
in its discretion, may require the Employee to return to the Company the
Economic Value of any Common Stock acquired via RSUs awarded hereunder by the
Employee within the six-month period prior to the date of the Employee's
termination or thereafter if the Employee at any time during the term of his or
her employment with the Company and for an additional period of one (1) year
thereafter, without the Company's prior written consent, directly or indirectly,
engages in the business of or owns or controls an interest in (except as a
passive investor owning less than two percent (2%) of the equity securities of a
publicly owned corporation), or acts as a director, officer or employee of, or
consultant to any partnership, joint venture, corporation or other business
entity directly or indirectly engaged in any business that competes with the
Company anywhere in the actual geographic location in which the Company conducts
business in the United States at the time of the Employee's termination. In that
event, the Employee agrees to remit the Economic Value to the Company in the
same manner as provided in Section 7(a)(iii).


The time period during which the restrictions set forth in this section 7(b)
apply shall be extended by the length of time during which the Employee violates
the restrictions in any respect.


8.  Adjustments. If and to the extent that the number of issued shares of Common
Stock shall be increased or reduced by any stock dividend or split,
recapitalization, reclassification, combination of shares, or any similar change
in the corporate structure of the Company affecting the Common Stock, the
Company shall proportionally adjust the number and kind of RSUs, to such extent
and in such manner as shall as closely as possible maintain the Employee's
proportionate interest in the Company and his or her rights hereunder; provided,
however, that proportional adjustment shall not include the grant to the
Employee of any preemptive right with respect to the issue and sale of Common
Stock of the Company.


9. Nonassignability. The Award shall not be assignable or transferable.


10. Company Representations.  The Company hereby represents and warrants to the
Employee that:


(a)    The Company, by appropriate and all required action, is duly authorized
to enter into this Agreement and consummate all of the transactions contemplated
hereunder in accordance with its terms; and


(b)    The shares of Common Stock, when issued and delivered by the Company to
the Employee in accordance with the terms and conditions hereof, will be duly
and validly issued and fully paid and non-assessable.


11.   Employee Representations.  The Employee hereby represents and warrants to
the Company that:


(a)     The Employee is acquiring the RSUs and shall acquire any Common Stock
hereunder for his or her own account and not with a view towards the
distribution thereof other than a distribution that in the opinion of counsel
for the Company would not violate the Securities Act of 1933 ("1933 Act");


(b)    The Employee understands that he or she must bear the economic risk of
the investment in the Common Stock awarded , which cannot be sold unless they
are registered under the 1933 Act or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the RSUs for
sale under the 1933 Act;


(c)     In the Employee's negotiations with the Company, the Employee has had
both the opportunity to ask questions and receive answers from the officers and
Employees of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense.


(d)     The Employee is aware that the Company shall place stop transfer orders
with its transfer agent against the transfer of any shares of Common Stock in
the absence of registration under the 1933 Act or an exemption therefrom as
provided herein.


12.  Restrictions on Transfer of Shares.


(a)  Anything in this Agreement to the contrary notwithstanding, the Employee
hereby agrees that he or she shall not sell, transfer by any means or otherwise
dispose of the shares of Common Stock acquired under RSUs acquired by him or her
without registration under the 1933 Act, or in the event that they are not so
registered, unless (i) an exemption from the 1933 Act registration requirements
is available thereunder and (ii) the Employee has furnished the Company with
notice of the proposed transfer and the Company's legal counsel, in its
reasonable opinion, shall deem the proposed transfer to be exempt.

--------------------------------------------------------------------------------

(b)  If the shares of Common Stock have not been registered under the 1933 Act,
the certificates evidencing the shares of Common Stock may bear the following
legends:


"The shares of Common Stock represented by this certificate have been acquired
for investment and have not been registered under the Securities Act of 1933, as
amended, or under the Securities Act of any State.  The shares of Common Stock
represented by this Certificate may not be sold or transferred in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended, and such state laws as may be applicable, or an opinion of
counsel satisfactory to the Company that registration is not required"


"The shares represented by this Certificate have been acquired pursuant the JTH
Holding, Inc. 2011 Equity and Cash Incentive Plan, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof."


13. Code Section 409A.  This Agreement is intended to be exempt from the
requirements of Code Section 409A.  The Plan shall be interpreted in a manner to
carry out such intent.  Notwithstanding the foregoing and any provision in this
Agreement to the contrary, the Company reserves the right to amend the Agreement
and/or restructure, terminate or replace the RSUs in order to cause the RSUs to
not be subject to Code Section 409A.  Notwithstanding the foregoing, neither the
Committee, nor the Company, nor any Affiliate, employee, director or other
person shall be liable to the Employee in the event that the RSUS results in
taxation under Code Section 409A.


14.   No Right to Continued Service.  Neither the Plan, the granting of this
Award nor any other action taken pursuant to the Plan or this Award constitutes
or is evidence of any agreement or understanding, express or implied, that the
Employee will remain employed with the Company for any period of time or at any
particular rate of compensation.


15. Miscellaneous.


(a)  Notices.  All notices, requests, deliveries, payments, demands and other
communications that are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent via
registered or certified mail, or by private courier, return receipt requested,
postage prepaid to the parties at their respective addresses, or to such other
address as either shall have specified by notice in writing to the other.


(b)  Conflict with the Plan.  In the event of a conflict between the provisions
of the Plan and the provisions of the Agreement, the provisions of the Plan
shall in all respects be controlling.


(c) Waiver.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.


(d) Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof.   This Agreement may not
be amended except by writing executed by the Employee and the Company.   The
parties acknowledge that they have not relied upon any prior oral
representations with respect to the subject matter hereof.


(e) Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, and to the extent not prohibited herein, their respective
heirs, successors, assigns and representatives.  Nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto and as provided above, their respective heirs, successors, assigns and
representatives any rights, remedies, obligations or liabilities.


(f) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, except to the extent federal law applies.  Notwithstanding the
foregoing, Sections 7(a) and (b) of this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia.  Any
dispute arising out of this Agreement shall be resolved in either the Circuit
Court for the City of Virginia Beach or the United States District Court for the
Eastern District of Virginia.  The Employee hereby submits to the jurisdiction
of these courts and agrees that venue properly lies in those courts with respect
to any action, suit, claim or dispute arising under or with respect to this
Agreement.   The parties hereto waive any right they might have to a jury
trial.  The provisions of this Agreement are offered by each party as a material
inducement to enter into this Agreement.




[Signatures on the following page]



--------------------------------------------------------------------------------



In witness whereof, the parties hereto have signed this Agreement as of the day
and year first written above.


Liberty Tax, Inc.






/s/ Kathleen Donovan
Name: Kathleen Donovan
Title: VP, Chief Financial Officer





Employee




/s/ Richard Artese
Name: Richard Artese
Title: VP, Chief Information Officer








